Citation Nr: 1753131	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating for post-traumatic stress disorder (PTSD), depressive disorder and cognitive disorder not otherwise specified, higher than 30 percent prior to June 13, 2016; and higher than 50 percent thereafter to March 16, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION


The Veteran served on active duty from June 1999 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD with depressive and cognitive disorder with a rating of 30 percent effective November 24, 2009.  

In a July 2016 rating decision 2016, the rating was increased to 50 percent effective June 13, 2016.

In December 2016, the Board remanded the matter for additional development.

In a May 2017 rating decision, the Veteran was awarded the maximum possible rating of 100 percent for his PTSD, effective March 16, 2017.  The propriety of the assigned rating prior to March 16, 2017, is addressed below. 

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in May 2017.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Throughout the appeal period prior to March 16, 2017, the Veteran's PTSD was productive of depressed mood, nightmares, irritability, depressed mood/sadness, and cognitive impairment/difficulty concentrating, and manifested in occupational and social impairment with reduced reliability and productivity.  The PTSD did not manifest in occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood.  

CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, from November 24, 2009, until March 16, 2017, for PTSD/depressive disorder/cognitive disorder were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  A three-stage rating has been created by the RO in this case.

The Veteran's PTSD has been evaluated under the provisions of DC 9411 throughout the appeal period-since November 24, 2009.  This DC provides for a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Facts and Analysis

According to the evidence of record prior to March 16, 2017, the Veteran was suffering from nightmares, low frustration tolerance, depressed mood/sadness, and had difficulty concentrating, but was fully alert and oriented with no suicidal or homicidal ideation or delusional thought processes.  In fact, despite the Veteran's PTSD symptoms, he was attending university, married with children and closely involved with family, and generally functioning satisfactorily.  See VA medical records, and VA examination reports dated in May 2010 and June 2016.  That being said, the Board notes that while the RO assigned an effective date of June 13, 2016 for the 50 percent rating, according to the June 13, 2016 VA examiner, the Veteran's symptoms have "remained consistent" and "there has been no significant change in symptoms."  Therefore, and reconciling the various reports into a consistent picture (38 C.F.R. § 4.2), the Board finds that the criteria for an initial disability rating of 50 percent were met at all times prior to March 16, 2017; when the maximum rating of 100 percent was assigned.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained and not necessarily when the evidence is created).

The evidence does not however support a rating higher than 50 percent prior to March 16, 2017, as the Veteran's PTSD was not productive of the kinds of symptoms contemplated by the next higher rating of 70 percent, such as suicidal ideation; obsessional rituals that interfered with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  A holistic analysis of the Veteran's disability picture does not approximate this level of impairment.

There is also no evidence of total occupational and social impairment prior to March 16, 2017, as the Veteran was alert and fully oriented with congruent affect and no evidence of hallucinations or delusions, and involved with family members.  It was at the time of the March 16, 2017 that total impairment first became factually ascertainable.  Thus, the criteria for the highest rating of 100 percent were also not met for the earlier period.  Most of the very severe symptoms listed at that level, such as suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; persistent delusions or hallucinations; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name are not shown by the evidence.  The Board accordingly finds that the criteria for a rating higher than 50 percent were not met prior to March 16, 2017, and the benefit-of-the-doubt doctrine does not further apply.  


ORDER

An initial disability rating of 50 percent, but no higher, from November 24, 2009, to March 16, 2017 for PTSD is granted; subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


